 1   KNIGHT LAW GROUP LLP
     Steve Mikhov (SBN 224676)
 2   stevemusfc@knightlaw.com
 3   Maite Colon (SBN 322284)
     maitec@knightlaw.com
 4   10250 Constellation Blvd., Suite 2500
     Los Angeles, CA 90067
 5   Telephone: (310) 552-2250
     Fax: (310) 552-7973
 6
 7   Attorneys for Plaintiffs,
     JULIAN III FLORES and ALEJANDRA FLORES
 8
     NIXON PEABODY LLP
 9   Jeanette C. Suarez (SBN 255141))
     jsuarez@nixonpeabody.com
10   Kristi J. Livedalen (SBN 155207)
11   klivedalen@nixonpeabody.com
     Jeffery Fadeff (SBN 111497)
12   jfadeff@nixonpeabody.com
     300 South Grand Ave., Ste 4100
13   Los Angeles CA 90071
     Telephone: (213) 629-6001
14   Facsimile: (310) 719-1019
15
     Attorneys for Defendant,
16   FCA US LLC
                                  UNITED STATES DISTRICT COURT
17                               EASTERN DISTRICT OF CALIFORNIA
18   JULIAN III FLORES and ALEJANDRA              CASE NO : 1:17-cv-00427-JLT
     FLORES
19
                                                  [PROPOSED] ORDER GRANTING IN
                   Plaintiffs,
20                                                PART JOINT STATUS REPORT
     v.                                           REGARDING THE STATUS OF
21                                                SETTLEMENT
22                                                (Doc. 79)
     FCA US LLC, a Delaware Limited Liability
23   Company; and DOES 1 through 10, inclusive,

24
                    Defendants.
25
26
27
28
                                         -1-
                    [PROPOSED ORDER] GRANTING JOINT STATUS REPORT
 1                                                    ORDER
 2          The Parties request for continuance is GRANTED IN PART. It appears that the reason

 3   the settlement cannot be completed is the plaintiff’s failure to surrender the vehicle, which seems
 4   at odds with the claims in this case. Because surrender of the vehicle is completely within the
 5
     plaintiff’s control, the Court declines to extend the dismissal deadline 60 days. Rather, the
 6
     parties SHALL take all steps to accomplish the settlement as soon as possible but they SHALL
 7
     file the dismissal documents no later than October 18, 2019.
 8
 9
10   IT IS SO ORDERED.

11      Dated:     September 9, 2019                           /s/ Jennifer L. Thurston
12                                                     UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-
                     [PROPOSED ORDER] GRANTING JOINT STATUS REPORT
